In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the parole board, dated December 20, 1976, which fixed the *699petitioner’s minimum period of imprisonment, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered August 22, 1978, which dismissed the petition as time barred. Appeal dismissed as moot, without costs or disbursements. Since the petitioner has now served his minimum period of imprisonment and is free on parole, the appeal is moot (see People ex rel. Emanuel v Quinn, 48 NY2d 1025). Hopkins, J. P., Rabin, O’Connor and Margett, JJ., concur.